27, 2015, and asks that this court construe that objection as a notice of
                appeal.
                            We decline to construe the objection as a notice of appeal,
                especially where no copy of the objection has been provided to this court.
                As appellant's notice of appeal was untimely filed, we lack jurisdiction
                over this appeal, id., and
                                  ORDER this appeal DISMISSED.




                                             (Jai,
                                         Saitta



                Gibbols                                   Pickering




                cc: Hon. Michelle Leavitt, District Judge
                     Matthew D. Carling
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Lesean Tarns Collins




SUPREME COURT
        OF
     NEVADA


(0) 1947A                                            2

                                                                           ;1(.